Citation Nr: 1205411	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include degenerative joint disease, a medial meniscus tear, and chondromalacia, status post arthroscopic repair for medial meniscal fraying.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972 and from August 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claim.

In September 2008, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

In October 2008, the Board remanded the matter to the RO for the purpose of providing the Veteran with a VA examination and obtaining additional VA and private medical records.  The matter was returned to the Board in March 2011. 

In December 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion.  See 38 U.S.C.A. § 7109(a); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005).  This opinion was received in January 2012.  


FINDING OF FACT

The Veteran's right knee disorder, to include degenerative joint disease and chondromalacia, status post arthroscopic repair for medial meniscal fraying, was incurred in, or caused by, his military service


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder, to include degenerative joint disease and chondromalacia, status post arthroscopic repair for medial meniscal fraying, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a right knee disorder.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from a right knee disorder due to an injury he sustained in service in October 1972.  Specifically, he contends that he suffered a right knee meniscus tear in 2003 due to the weakened condition of his knee after the October 1972 injury.  See January 2008 formal appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, medical evidence shows the existence of a current disability.  In May 2007, a magnetic resonance imaging (MRI) report of the right knee showed effusion, a tear of the posterior horn of the medial meniscus, and underlying degenerative changes.  The Veteran subsequently underwent a right knee arthroscopic meniscectomy in November 2007.  The post-operative diagnosis was right knee medial meniscus tear, degenerative joint disease, and chondromalacia.  The operative findings show that the Veteran had "extensive chondromalacia changes in all compartments."  In April 2010, the Veteran underwent a VA orthopedic examination and was diagnosed with status post arthroscopic repair for medial meniscal fraying and moderate joint effusion.  Therefore, the Veteran has a current right knee disability, specifically degenerative joint disease, a medial meniscus tear, and chondromalacia, status post arthroscopic repair for medial meniscal fraying.  

The Veteran's service treatment records show treatment for a right knee injury in service in October 1972.  He received an anterior blow to the right knee, causing immediate pain and swelling, and was diagnosed with a possible post-capsule injury.  His right knee was immobilized with a cast, and he was given crutches and directed to stay off the knee as much as possible.  The Veteran returned complaining of continuing pain several days later.  He was prescribed bed rest and was told to keep the leg elevated.  In November 1972, the Veteran's knee still showed effusion, muscular swelling, and tenderness.  X-rays were within normal limits and showed no fracture, but continued use of crutches was recommended.  He was scheduled for cast removal prior to returning to the United States.  The Veteran's separation examination was conducted that same month, but no knee injury is noted.  At his September 2008 hearing, the Veteran and his representative asserted that the Veteran has experienced symptoms of knee pain since that time.  The Veteran is competent to testify to his continuous symptoms of pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His testimony is also credible as it is consistent with explanation provided by the VA orthopedic surgeon, discussed below.  See Caluza, 7 Vet. App. at 511.

Post-service treatment records from the Choctaw Nation Health Care Center show that the Veteran complained of acute right knee pain in September 2004.  He had symptoms of pain and effusion, and x-rays showed degenerative joint disease.  The treatment notes show that he reported an in-service knee injury and chronic knee pain.  He had follow-up appointments in December 2004 and September 2005, and was seen in the Emergency Room in September 2006 for chronic right knee pain and possible osteoarthritis.

The April 2010 VA examiner, a primary care physician with a certification in family practice, determined that the Veteran's meniscal fraying was not related to his post-capsular injury in 1972 and was more likely due to stress caused by his post-service occupations because (1) the Veteran was apparently asymptomatic from 1972 to 1978 and (2) a torn meniscus generally presents within weeks after the underlying traumatic injury and not decades later.  The examiner did not specifically address the issues of chondromalacia or osteoarthritis, or the Veteran's reports of continuous right knee pain since service.  

Accordingly, the Board requested an additional medical advisory opinion from a VA specialist, an orthopedic surgeon.  The orthopedic surgeon provided the opinion that the Veteran's degenerative arthritis and meniscal tear are related to his October 1972 in-service injury.  The rationale for the opinion concerned the severity and nature of the Veteran's in-service right knee injury and the nature of meniscus injuries generally.  

Specifically, the specialist explained that it is common for a middle-aged patient with meniscus tears to report a history of a cartilage injury in the distant past, even as far back as high school.  In his experience, these patients often do not seek medical attention until their symptoms become much more severe.  By the time these patients have their initial orthopedic evaluations, decades after the initial injury, they often show significant tears in the medial meniscus that are consistent with the type of injuries that would have occurred when they were younger, and there is generally no history of any other intervening knee injury.  Therefore, in consideration of his past experience with meniscus tears, the specialist explained that it is possible for patients to present with symptoms from an injury to the meniscus two to three decades prior, contrary to the assertion made by the VA examiner.  The surgeon also explained that the blow sustained to the anterior aspect of the knee raises a possibility of damage to the patella femoral joint, which may have led to the development of posttraumatic arthritis.    

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history, and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Here, the explanation provided by the orthopedic surgeon, a specialist with extensive experience in treating and operating on orthopedic injuries to the knee, indicates that the principle relied on by the VA examiner, a physician in general practice, was not sound.  Specifically, the examiner's assertion that a torn meniscus generally presents within weeks after the underlying traumatic injury, and not decades later, is in conflict with the orthopedic surgeon's experience that patients with meniscus tears often do not present with symptoms until decades after the initial injury.  As the orthopedic surgeon has a greater degree of specialized knowledge and experience in orthopedics than the VA examiner, the Board finds that his knowledge of the underlying principles is more informed than that of the VA examiner.  

Furthermore, the VA examiner relied upon the absence of continuous symptoms from 1972 to 1978 in providing the requested opinion, whereas the record shows that the Veteran contends that he has had continuous symptoms of right knee pain since service.  Therefore, the VA examiner failed to consider critical medical facts in the Veteran's medical history.  As the examiner did not consider the Veteran's complete medical history, and the report is not a product of the application of reliable principles, the Board finds that the opinion provided by the VA examiner is of less probative value than the opinion provided by the orthopedic surgeon.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a medical opinion was inadequate where the examiner ignored the appellant's lay assertions). 

The Board notes that the VA orthopedic surgeon did not specifically address the etiology of the Veteran's chondromalacia.  However, resolving any doubt in favor of the Veteran, the character of the VHA opinion and the nature of the disorder, indicates that the orthopedic surgeon likely considered the chondromalacia to be an aspect of his degenerative joint disease, or osteoarthritis, defined as "...degenerative joint disease...characterized by degeneration of the articular cartilage."  See Dorland's Illustrated Medical Dictionary 1365 (28th ed. 1994).  Similarly, chondromalacia patellae is defined as "pain and crepitus over the anterior aspect of the knee...with softening of the cartilage on the articular surface of the patella....."  Id. at 358.  As there is no negative medical evidence of record addressing the etiology of the Veteran's chondromalacia, and the medical evidence indicates that chondromalacia is related to degenerative changes to the articular cartilage, resolving any doubt in favor of the Veteran, the evidence shows that chondromalacia is related to the Veteran's right knee injury in service.

Therefore, as the evidence of record shows (1) a diagnosis of for a right knee disorder, to include degenerative joint disease, a medial meniscus tear, and chondromalacia, status post arthroscopic repair for medial meniscal fraying; (2) a significant in-service right knee injury; and (3) an etiological relationship between the Veteran's currently diagnosed right knee disorders and the right knee injury in service, service connection for a right knee disorder is warranted.  See 38 C.F.R. 
§ 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER


Service connection for right knee disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


